     Case: 1:18-cv-07756 Document #: 36 Filed: 03/08/19 Page 1 of 17 PageID #:413   1

 1                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
 2                                EASTERN DIVISION
 3
 4      JOSUE ALVARADO, on behalf of           )
        himself and all other                  )
 5      persons similarly situated,            )   Docket No. 18 C 7756
        known and unknown,                     )
 6                                             )
                           Plaintiff,          )
 7                                             )
                    vs.                        )
 8                                             )
        INTERNATIONAL LASER                    )
 9      PRODUCTS, INC.,                        )
        INTERNATIONAL TONER CORP.,             )
10      and CRAIG FUNK,                        )
        individually,                          )   Chicago, Illinois
11                                             )   February 26, 2019
                           Defendants.         )   10:08 a.m.
12
                       TRANSCRIPT OF PROCEEDINGS - Hearing
13                  BEFORE THE HONORABLE REBECCA R. PALLMEYER
14
       APPEARANCES:
15
       For the Plaintiff:              WERMAN SALAS P.C.
16                                     BY: MR. DOUGLAS M. WERMAN
                                            MS. SARAH J. ARENDT
17                                     77 West Washington, Suite 1402
                                       Chicago, Illinois 60602
18
19     For the Defendants:             DiMONTE & LIZAK
                                       BY: MS. MARGHERITA M. ALBARELLO
20                                          MR. WILLIAM H. MAZUR
                                       216 West Higgins Road
21                                     Park Ridge, Illinois 60068
22
       Court Reporter:                 FRANCES WARD, CSR, RPR, RMR, FCRR
23                                     Official Court Reporter
                                       219 S. Dearborn Street, Suite 2144D
24                                     Chicago, Illinois 60604
                                       (312) 435-5561
25                                     frances_ward@ilnd.uscourts.gov
     Case: 1:18-cv-07756 Document #: 36 Filed: 03/08/19 Page 2 of 17 PageID #:414   2

 1                  THE CLERK: 18 C 7756, Alvarado versus
 2     International Laser Products for evidentiary hearing.
 3                  MR. WERMAN: Good morning, Judge.
 4                  Doug Werman, W-e-r-m-a-n, for plaintiffs.
 5                  THE COURT: Good morning.
 6                  MS. ARENDT: Good morning, Judge.
 7                  Sarah Arendt, A-r-e-n-d-t, for the plaintiff.
 8                  MS. ALBARELLO: Good morning, your Honor.
 9                  Margherita Albarello, A-l-b-a-r-e-l-l-o, on behalf
10     of the defendants.
11                  MR. MAZUR: Good morning, your Honor.
12                  William Mazur, M-a-z-u-r, also on behalf of the
13     defendants.
14                  THE COURT: Good morning.
15                  We are here on the plaintiff's motion to void
16     releases. I have gotten written responses to that motion
17     from the defendant. But one of the arguments that was made
18     was that it rests on Mr. Werman's statements of fact as
19     opposed to evidence, and that's the reason we have convened
20     this morning.
21                  Have you had a chance to talk about whether you can
22     settle it?
23                  MR. WERMAN: No, Judge.
24                  THE COURT: Do you want to take a few minutes to
25     talk about that?
     Case: 1:18-cv-07756 Document #: 36 Filed: 03/08/19 Page 3 of 17 PageID #:415   3

 1                  MS. ALBARELLO: Your Honor, just for clarification,
 2     please, when you are talking about settling, are you talking
 3     about the case or settling this question?
 4                  THE COURT: No, no. I mean just this issue. Of
 5     course not the whole case.
 6                  MS. ALBARELLO: No, no, no. I have not had any
 7     conversation.
 8                  I did -- Ms. Arendt reached out to me last week to
 9     talk about whether we could get back on track with having
10     settlement negotiations of the case.
11                  THE COURT: Is that something --
12                  MR. WERMAN: What we asked for were the time and
13     pay records, which is what we asked for when the company
14     agreed to provide us the tolling agreement, which created the
15     incipient attorney-client relationship between us and the
16     potential class and collective action members.
17                  Without the time and pay documents, we cannot have
18     any kind of discussions with the company about resolution.
19                  THE COURT: Well, is it worth talking about that
20     right now? I mean, I don't know where we stand with the pay
21     records, but is it worth talking about a framework for
22     resolving either this dispute or the overall case?
23                  MR. WERMAN: Sure, Judge. Always.
24                  MS. ALBARELLO: Yes, your Honor.
25                  THE COURT: Why don't I give you a chance to talk
     Case: 1:18-cv-07756 Document #: 36 Filed: 03/08/19 Page 4 of 17 PageID #:416   4

 1     about that among yourselves and see if you want me to be
 2     involved. I don't want to be involved unless you want me to.
 3                  MR. WERMAN: That's fine.
 4                  MS. ALBARELLO: Thank you.
 5                  THE COURT: I'll give you few minutes.
 6                  MR. WERMAN: Okay.
 7                  THE COURT: Do you need to get into the
 8     attorney-witness room? Why don't I let you in the jury room.
 9                  MR. WERMAN: That's fine.
10                  MS. ALBARELLO: Thank you. Thank you, your Honor.
11            (A recess was taken at 10:10 a.m. until 11:45 a.m.)
12                  THE CLERK: 18 C 7756, Alvarado versus
13     International Laser Products.
14                  MR. WERMAN: Good morning, Judge.
15                  THE COURT: Good morning.
16                  I see -- well, I will let Ms. Albarello introduce
17     herself.
18                  MS. ALBARELLO: Good morning, your Honor.
19                  Margherita Albarello on behalf of the defendants.
20                  THE COURT: I see fewer people in the courtroom.
21                  MS. ALBARELLO: Mr. Mazur, your Honor, who's my
22     cocounsel, he's in the washroom.
23                  THE COURT: Oh, okay.
24                  MS. ALBARELLO: He will be here momentarily.
25                  MR. WERMAN: We can get started. Same on my side.
     Case: 1:18-cv-07756 Document #: 36 Filed: 03/08/19 Page 5 of 17 PageID #:417   5

 1                  We had a lengthy meeting. The companies agreed to
 2     produce certain documents that will help facilitate
 3     discussions about resolution, but certainly no agreement to
 4     resolve the case or what the case might resolve for.
 5                  I do think it would be helpful to identify on the
 6     record what the documents the company has agreed to produce
 7     are so there is no confusion about that.
 8                  THE COURT: Sure.
 9                  MR. WERMAN: I think we should talk about a
10     timeline for the production of those documents.
11                  But then beyond that, we were prepared to evaluate
12     those records and see whether or not a resolution was
13     possible. We understand the company wants to have today an
14     evidentiary hearing relating to the enforceability of the
15     releases even though the last time that we were here, I think
16     the words of the Court were, at a minimum, the settlement
17     agreements are void.
18                  So we are prepared to proceed today with an
19     evidentiary hearing, if the Court wants to do that.
20                  What we had proposed doing, though, was, because it
21     was going to take some time to evaluate the records and for
22     us to make a proposal, that we would send defendants a
23     proposed notice that we would send to the employees and just
24     explain to them what the procedural posture of the case is,
25     why they are not receiving the checks that they thought they
     Case: 1:18-cv-07756 Document #: 36 Filed: 03/08/19 Page 6 of 17 PageID #:418   6

 1     were going to receive and for signing the settlement
 2     documents which the Court has found to be void. And if we
 3     couldn't reach agreement on the form of that notice, we would
 4     submit it to the Court, and you could tweak it or make edits
 5     to it.
 6                  Otherwise, if the Court wants to indulge the
 7     parties and have an evidentiary hearing, we are ready.
 8                  MS. ALBARELLO: Your Honor, may I?
 9                  THE COURT: Sure.
10                  MS. ALBARELLO: I am unaware -- and if I
11     misunderstand what the Court has said the two prior times we
12     have been before the Court, I apologize for that. I do not
13     recall ever hearing the Court say that the releases are void.
14                  I understand that the purpose of today was to have
15     an evidentiary hearing to determine whether or not there was
16     coercion in connection with receiving the releases from the
17     employees who signed the releases.
18                  THE COURT: Well, I guess I have a thought that,
19     depending on the language of some notice that may or may not
20     be drafted, it may be that we won't have to address that.
21     I'm just not sure, because some of the relief is overlapping
22     between the claims that would or would not -- would be
23     covered by the release and the claims that would not, and the
24     claims that would be -- or release -- aspects of the release
25     that might be enforceable and the aspects of release that
     Case: 1:18-cv-07756 Document #: 36 Filed: 03/08/19 Page 7 of 17 PageID #:419   7

 1     might not.
 2                  And although I'm not reluctant to hear evidence, I
 3     am concerned that doing so might further polarize the
 4     resolution that might be available without findings by the
 5     Court, which I suspect would be advantageous for both sides.
 6                  I guess what I'm saying is, I don't know how long
 7     it will take to get the wage and hour records. We can talk
 8     about that. But what I would like to do is put the hearing
 9     over until you have had a chance to review those and
10     potentially negotiate some language that might be acceptable
11     to both sides, without suggesting that you will
12     unquestionably be able to achieve that. And even the notice
13     itself, depending how you draft it, I'm not sure you need to
14     use any words like "void" or other inflammatory --
15     potentially inflammatory language.
16                  I don't want to inject myself any more than I need
17     to here, but I guess I would like to see if you couldn't make
18     some progress on drafting language after counsel have had a
19     chance to take a look at the records, which my understanding
20     is there is really no objection to producing at some level.
21                  How much time do you think would be necessary to do
22     that?
23                  MS. ALBARELLO: Your Honor, I truly have no idea.
24                  But let me tell you what we did agree to --
25                  THE COURT: Sure.
     Case: 1:18-cv-07756 Document #: 36 Filed: 03/08/19 Page 8 of 17 PageID #:420   8

 1                  MS. ALBARELLO: -- with counsel and what Mr. Mazur
 2     and I learned as a result of talking with Mr. Funk, who is in
 3     the courtroom. Mr. Funk is one of the named defendants. He
 4     is the president of Laser.
 5                  So we understand that this is a two-company case,
 6     if you will, that there is Toner and there is Laser. They
 7     are two separate companies. We disagree with the concept
 8     that these are joint employers. That is an issue of fact.
 9     Counsel understands what our position is. We understand what
10     plaintiff's counsel's position is.
11                  Nonetheless, what we have agreed to do is, we have
12     agreed to provide the time records for Toner and the time
13     records for Laser going back three years prior to the date
14     this complaint was filed through today.
15                  Those time records are kept through a biometric
16     system. We are not positive what the name of it is. It
17     might be Kronos. That name rings a bell with Mr. Funk, but
18     he is not positive.
19                  THE COURT: Right.
20                  MS. ALBARELLO: I am not familiar with biometric
21     timekeeping technology, but Mr. Werman has advised me -- he
22     has represented to me that those records keep to the second
23     time -- of the time that, for example, I would scan my
24     fingerprint in and scan my fingerprint out.
25                  So we are prepared to collect those documents and
     Case: 1:18-cv-07756 Document #: 36 Filed: 03/08/19 Page 9 of 17 PageID #:421   9

 1     produce those to plaintiff's counsel.
 2                  We also are prepared to present to plaintiff's
 3     counsel the pay records. And both Laser and Toner use the
 4     outside payroll service that many people do called ADP.
 5                  I have no idea how long it will take to get those
 6     records, but what we will do is, we will make a request for
 7     those records by tomorrow.
 8                  With regard to the biometric records, I don't know
 9     who we talk to, but we will find out. We will do that in due
10     course, and we will do our very best to make a request for
11     those records tomorrow as well. And we will report back to
12     plaintiff's counsel about the progress we have made and what
13     the outside vendors are telling us about how long it will
14     take for them to get the records to us in the format that
15     they have asked them for. So they are looking for it in
16     either an Excel spreadsheet type of thing or -- I can't
17     remember if they said CDS or something like that. I have got
18     it in my notes, whatever they wanted. So we are prepared to
19     do that.
20                  Forgive me. I'm not sure whether there was another
21     question from the Court.
22                  THE COURT: No, no. That was my first question.
23                  MS. ALBARELLO: Okay.
24                  THE COURT: It sounds like you're -- my
25     understanding of your answer is, you are prepared to get that
     Case: 1:18-cv-07756 Document #: 36 Filed: 03/08/19 Page 10 of 17 PageID #:422 10


 1      process underway right away, but because it's out of your
 2      hands, you can't tell us exactly when those documents are
 3      going to be available.
 4                   It may be that -- well, it may be that what we
 5      ought to do, then, is set a status early next week just to
 6      see what you found out about it and whether it makes sense
 7      for us to wait a little while longer or whether the delay is
 8      such that we really do need a resolution on this other issue
 9      first.
10                   Would that work for you?
11                   MR. WERMAN: Yes, Judge.
12                   MS. ALBARELLO: Your Honor, I'm sorry.
13                   THE COURT: Go ahead.
14                   MS. ALBARELLO: The other thing I would like to
15      address, though, is this: You know, we -- as your Honor is
16      aware, the settlement and release agreements that Laser
17      obtained from -- I believe, the number is 35.
18                   THE COURT: Workers.
19                   MS. ALBARELLO: People, yes. My understanding is
20      that 34 of those people are still employed by us, and that
21      there is one individual, whose release we obtained on
22      February 6th, she is no longer an employee, but she came to
23      work because her mother worked for us. And so when she came,
24      her mother had already signed a release, I believe. So, of
25      course, the young woman -- her name is Natalie -- was also
     Case: 1:18-cv-07756 Document #: 36 Filed: 03/08/19 Page 11 of 17 PageID #:423 11


 1      interested in signing a release.
 2                   So on February 6th, the day after Mr. Funk and
 3      Mr. Hernandez, et cetera, had sat in a room with these other
 4      employees, this other person came forward and asked to sign a
 5      release. The document was given to her, and I believe she
 6      signed it that day, I think. But she did sign it regardless
 7      of when she did.
 8                   I understand very clearly what your Honor's
 9      position is with regard to the Fair Labor Standards Act and
10      the IM -- Illinois minimum wage law portion of the release.
11      We believe that, however, that the BIPA portion of the
12      release is enforceable, and it's called out separately in the
13      document, the amount of money that will be paid to the
14      employees for that portion of the release.
15                   It is our position -- and we have all of our
16      witnesses here, all the company representatives who met with
17      the employees on February 5th -- Mr. Funk; Mr. Grek;
18      Mr. Hernandez; Mr. Riebandt, who's my law partner and who has
19      been representing Mr. Funk and his attorneys for 25, 30
20      years, who was there to explain the nature of the lawsuit
21      that Mr. Alvarado filed that was called out in the body of
22      the release.
23                   THE COURT: Right.
24                   MS. ALBARELLO: They are here to testify.
25                   And we also have employee witnesses with us as
     Case: 1:18-cv-07756 Document #: 36 Filed: 03/08/19 Page 12 of 17 PageID #:424 12


 1      well, who are prepared to testify that they did not feel
 2      coerced, intimidated, et cetera, in connection with signing
 3      any portion of the release, and that they were well aware
 4      when they signed the releases that there was a separate
 5      dollar amount for the BIPA, the Biometric Information Privacy
 6      Act release, and a separate dollar amount for the wage and
 7      hour claims.
 8                   It is defendants' position that the BIPA portion of
 9      the release is valid. We would like to move forward with
10      following through on our payment to those employees of the
11      BIPA portion of the release.
12                   We also would like the opportunity to seek BIPA
13      releases from our other employees.
14                   Now, I represented to the Court when I was before
15      you -- I think it was February 12th -- that was when the
16      motion was presented. And then on Friday we actually had a
17      hearing on the motion.
18                   THE COURT: Right.
19                   MS. ALBARELLO: I represented to the Court that I
20      needed some additional time to file a response in opposition
21      to the motion to void the releases.
22                   THE COURT: Right.
23                   MS. ALBARELLO: Your Honor asked if I could do it
24      in 48 hours. I said I needed more time than that. I'm a
25      busy practitioner. This is not my only case.
     Case: 1:18-cv-07756 Document #: 36 Filed: 03/08/19 Page 13 of 17 PageID #:425 13


 1                   Your Honor was gracious. You granted me through
 2      Friday at noon to file an opposition brief.
 3                   I told the Court, however, on February 12th that,
 4      if the Court would grant me more time, I am happy to tell my
 5      clients that they should not initiate any communications with
 6      any employees --
 7                   THE COURT: Right.
 8                   MS. ALBARELLO: -- concerning obtaining of
 9      releases, and we have kept that promise.
10                   But now what we would ask your Honor to be able to
11      to do is move forward and pay these employees the monies that
12      we promised them under the BIPA portion.
13                   And, your Honor, we would like to move forward and
14      obtain BIPA releases from other employees. These would be
15      the Toner employees, who are not -- who I will represent to
16      the Court we are unaware of them having been shorted on any
17      wages at all.
18                   So the reason that defendants would like to move
19      forward with this evidentiary hearing is because we would
20      like to obtain -- we would like to follow through on the BIPA
21      releases of the 35 people. We would like to move forward to
22      obtain BIPA releases with regard to the others -- to the
23      other employees that we haven't talked to yet. And, of
24      course, we have a number of people who are here that are
25      prepared to testify.
     Case: 1:18-cv-07756 Document #: 36 Filed: 03/08/19 Page 14 of 17 PageID #:426 14


 1                   So, of course, your Honor, whatever your Honor
 2      wishes, but I wanted the Court to have a full picture of our
 3      position.
 4                   THE COURT: Do the plaintiffs want to respond?
 5                   Here is my thought on that. I can understand the
 6      desire, having reached an agreement on the biometric claim,
 7      to follow through and not be viewed as somehow misleading
 8      people that are working for you.
 9                   I guess my concern, though, is that -- I am
10      guessing we are not going to be talking about a long delay.
11      I don't deal with ADP either, but I'm guessing that they are
12      going to be able to produce these records without too much
13      difficulty.
14                   And that may -- that process may enable some kind
15      of global resolution that would include not only the wage
16      claims but BIPA or at least make it clear what's in and
17      what's out.
18                   Now, I understand -- I'm not arguing with you. I'm
19      sure you are telling me the truth when you say that the
20      difference between these two claims was clearly explained to
21      the employees. But there is the possibility, it seems to me,
22      that they wanted one piece of relief that was, to their
23      knowledge, sort of a windfall, a brand-new kind of a benefit,
24      and that they were willing to agree to that -- that their
25      willingness to agree to that might somehow influence their
     Case: 1:18-cv-07756 Document #: 36 Filed: 03/08/19 Page 15 of 17 PageID #:427 15


 1      views of the wage claim.
 2                   I just don't like the idea that they are somehow a
 3      part of the same release document.
 4                   Now, all of that said, I really don't want to
 5      suggest to you that I'm prejudging that issue, but I do think
 6      that there is a percentage, a benefit to our at least
 7      attempting, in a short -- in a very short time, to see
 8      whether you can make some progress on resolving this, and
 9      then I am happy to reconvene. I really don't want to delay
10      this forever. I am happy to hear your evidence whenever. I
11      would like not to do it right now where there is a
12      possibility that it might push people further apart.
13                   MS. ALBARELLO: Your Honor, and then next week I
14      am -- either I or Mr. -- I have a very heavy deposition
15      schedule, and I have a TRO that I have to attend this Friday
16      that I'm going to hope and try and get kicked over -- enter
17      into a standstill agreement and kick it over to sometime next
18      week. But either I or Mr. Mazur will be available to attend
19      a --
20                   THE COURT: For a status. Sure.
21                   MS. ALBARELLO: -- status next week.
22                   And, as I say, we will reach out to ADP. And
23      whether it's Kronos or whomever, we will dig down and find
24      out who we need to speak with and then report back to
25      plaintiff's counsel promptly.
     Case: 1:18-cv-07756 Document #: 36 Filed: 03/08/19 Page 16 of 17 PageID #:428 16


 1                   THE COURT: All right. I'm starting a relatively
 2      short trial next week, but I would have -- I would be able --
 3      it's a bench, but I would be able to hear -- you know, I'm
 4      still going to hear statuses first thing in the morning, and
 5      I can also hear it at noon, if that's better. So tell me --
 6                   MS. ALBARELLO: Your Honor --
 7                   THE COURT: -- what time works.
 8                   MS. ALBARELLO: I'm sorry.
 9                   THE COURT: Yes. Go ahead.
10                   MS. ALBARELLO: May I step away and just get my
11      calendar?
12                   THE COURT: Sure. Of course.
13                   MS. ALBARELLO: Thank you.
14            (Brief pause.)
15                   MR. WERMAN: Judge, just for clarity, since what
16      counsel has stated that she wants to do and what her client
17      wants to do goes to the heart of the Court's obligation to
18      manage this proposed class action, they are not to go out and
19      continue to obtain releases until there is a resolution.
20                   THE COURT: Right. Certainly between now and our
21      next status, that's my expectation. Again, I think it's
22      going to be relatively prompt.
23                   MR. MAZUR: Correct me if I'm wrong, your Honor,
24      but we have something on our calendar for March 7th already.
25                   THE COURT: That's fine.
     Case: 1:18-cv-07756 Document #: 36 Filed: 03/08/19 Page 17 of 17 PageID #:429 17


 1                   MR. MAZUR:      We are set for a pretrial.
 2                   THE COURT: I think that's right. I think that's
 3      fine.
 4                   MR. MAZUR: If that's okay with opposing counsel.
 5                   THE COURT: Does that work for the plaintiffs?
 6                   MR. WERMAN: Sure.
 7                   MS. ALBARELLO: Yes, your Honor. Thank you.
 8                   THE COURT: All right. I will see you then.
 9                   MS. ALBARELLO: Same time, right?
10                   MR. MAZUR: It's at 9:00.
11                   MS. ALBARELLO: 9:00?
12                   THE COURT: 9:00 o'clock.
13                   And you will be in touch in the meantime with
14      whatever you find out from ADP, et cetera.
15                   MS. ALBARELLO: Thank you very much.
16                   THE COURT: Thank you.
17                   MR. MAZUR: Thank you.
18            (An adjournment was taken at 12:04 p.m.)
19                                  *    *    *    *    *
20      I certify that the foregoing is a correct transcript from the
        record of proceedings in the above-entitled matter.
21
22      /s/ Frances Ward_________________________March 8, 2019.
        Official Court Reporter
23      F
24
25
